Citation Nr: 1643010	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  14-28 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for bilateral hearing loss. 

A November 2015 statement submitted by the Veteran's representative references "buzzing," which the Board interprets as a description of tinnitus.  The Board's jurisdiction in the instant claim extends only to the issue of hearing loss.  It is noted that effective March 24, 2015, VA no longer recognizes informal claims.  Therefore, if it is the Veteran's intent to pursue a claim of entitlement to service connection for tinnitus, he is reminded of the need to complete a VA Form 21-0958. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current bilateral hearing loss is due to noise exposure during military service.  Specifically, he reported noise exposure during active combat on a naval gunboat near cannon fire.  

The Veteran's DD Form 214 indicates that his military occupational specialty (MOS) was clerk-typist.  However, the appellant states that he was in active combat.  The Board notes that the Veteran received a Vietnam service medal with one bronze star, which is not indicative of active combat.  A review of the claims file reveals that the Veteran's military personnel records have not been associated with the claims file.  In light of the foregoing, the Board finds that remand is necessary to obtain the appellant's military personnel records to help corroborate his combat service.  

Accordingly, the case is REMANDED for the following action:

1.     Obtain and associate with the claims file the Veteran's complete military personnel records to include any records related to combat service.  All efforts to obtain records should be associated with the claims file.  If any military personnel records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran and his representative.  

2.     If and only if the evidence reveals that the Veteran was in combat or otherwise shows duties consistent with noise exposure, schedule the Veteran for a VA audiological examination, to determine the nature and etiology of his bilateral hearing loss disability.  The examiner should review the claims file to become familiar with the pertinent medical history.  

Any indicated studies should be performed.  Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss disability is related to active service.  

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion. 

3.     Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




